Case 4:19-cr-00302 Document1 Filed on 03/28/19 Naas Page 1 of 6
\
AO 91 (Rev. 11/11) Criminal Complaint way

UNITED STATES DISTRICT COURT

for the

 

 

Southern District of Texas
David J, Bradley, Clerk of Court

 

 

United States of America )
v. )
) Case No.
Andrew Malachi Neisig H ] 9 = 0 5 2 3 M
)
)
Defendant(s)
CRIMINAL COMPLAINT
1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 02/01/2019 - 03/28/2019 in the county of Harris in the
__ Southern _ District of Texas , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 2252A (a)(2)(B) Any person who knowingly distributes any material that contains child
pornography that has been mailed, or using any mean or facility of interstate
18 U.S.C. § 2252A (a)(5)(B) or foreign commerce shipped or transported in or affecting interstate or

foreign commerce by any means, including by computer. Any person who
knowingly possesses any material that contains an image of child
pornography that has been mailed or shipped or transported using any

means or facility of interstate or foreign commerce or in or affecting interstate
or foreign commerce by any means, including by computer.

This criminal complaint is based on these facts:

See attached Affidavit.

@M Continued on the attached sheet.

 

Ryan J. Shultz, FB! Special Agent

 

Printed name and title

Sworn to before me and signed in my presence.

pae: Mandy 2% 20] 4 Chee SL.

~ Judge ’s signature : a

 

City and state: Houston, Texas United States Magistrate Judge Frances H. Stacy
Printed name and title

 

 
IN THE MATTER OF:
Andrew Malachi Neisig

Case 4:19-cr-00302 Document1 Filed on 03/28/19 in TXSD Page 2 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

Case No.

08 Con

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Ryan J. Shultz, being duly sworn, hereby depose and state the following:

1.

I am a Special Agent of the Federal Bureau of Investigation (FBI) and have been so
employed since September 2008. Iam charged with the duty of investigating violations of
the laws of the United States, collecting evidence in cases in which the United States is or
may be a party in interest and performing other duties imposed by law. During my
assignment with the FBI I have participated in the execution of search warrants for
documents and other evidence, including computers and electronic media, in cases
involving child pornography and the sexual exploitation of children. I have investigated
many cases involving child pornography and the sexual exploitation of children. I have
also participated in various FBI mandated and volunteer training for the investigation and
enforcement of federal child pornography laws in which computers were used as the
means for receiving, transmitting and storing child pornography as defined in Title 18,
United States Code, Section 2256.

This affidavit is submitted for the limited purpose of establishing probable cause in
support of the attached Complaint and therefore contains only a summary of the relevant
facts. I have not included each and every fact known by me concerning the individuals
and events described herein. The information contained in this affidavit is based on my
firsthand knowledge as well as information obtained through witness interviews
conducted by me or other Law Enforcement Officers or Special Agents of the FBI and a
review of various records.

On March 12, 2019, FBI New Haven executed a search warrant at the personal residence

of Joseph Santos in Pawcatuck, Connecticut in pursuit of violations of child exploitation.
Case 4:19-cr-00302 Document1 Filed on 03/28/19 in TXSD Page 3 of 6

Evidence was seized from Santos’ residence to include Santos’ personal cellular
telephone. A review of the device revealed the presence of the Kik mobile chat application
as well as historical chats within that application.

4. One chat in particular, which was initiated on February 1, 2019, was observed to be
between Kik user “firepu83”, also known as (Joseph Santos), and Kik user
“LuckyBoy156”. The initial communication indicated that Santos added user
“LuckyBoy156” to a chat group identified as “#brotherlylovel”. Thereafter, Santos and
user “LuckyBoy156” engaged in a brief chat in which 2 images of child pornography were
sent from user “LuckyBoy156” to Santos. A summary of the conversation between Santos
and Kik user “LuckyBoy156” is highlighted below for reference:

Firepu83: Hi

Firepu83: Asl

LuckyBoy156: Hey m 20

LuckyBoy156: [Image sent depicting a suspected prepubescent age male straddling
the lap of a nude adult male. The adult male’s penis is observed at the bottom of the
frame and placed between the cheeks of the suspected male minor’s buttocks. ]
Firepu83: That u

LuckyBoy156: Yep

Firepu83: Nice with who

LuckyBoy156: Lil cuzin

Firepu8&3: Nice any more

LuckyBoy156: [Image sent depicting a suspected prepubescent age male being orally
penetrated by the erect penis of an adult male.]

Firepu83: How’d u get him to do that

LuckyBoy156: Offer to pay

LuckyBoy156: And secret stuff

Firepu83: [Image sent depicting a close-up of a suspected adult male masturbating. |
LuckyBoy156: U got any bros

Firepu83: 1 older

LuckyBoy156: How oldru

LuckyBoy156: Hello

Firepu83: 32 here

5. On or about March 15, 2019, and in consideration of the above, FBI New Haven served

an emergency disclosure order to Kik in pursuit of subscriber information associated with
10,

Case 4:19-cr-00302 Document1 Filed on 03/28/19 in TXSD Page 4 of 6

Kik user “LuckyBoy156”. It is noted that Kik maintains only approximately 30 days of
data with respect to subscriber user accounts, thereby making the February 1, 2019,
subscriber data irretrievable. A response received from Kik identified the subscriber as
“Sam Jeremiah” with contact e-mail address Sam.Jeremiah15@gmail.com. Additionally,
Kik revealed user “LuckyBoy!56” was most frequently accessing the account from an
Android device most commonly associated with IP address 98.195.98.5 which was
determined to be owned by Comcast Communications.

FBI New Haven served an emergency disclosure order to Comcast Communications in
pursuit of subscriber information for IP address 98.195.98.5 on February 18, 2019, at
11:38:42 UTC, which was observed to be the last time Kik user account “LuckyBoy156”
was accessed. Comcast provided a response and identified the subscriber Andrew Neisig
with a residential service address in Humble, Texas. The account was regarded as being
in an “active” status.

On or about March 21, 2019, FBI Houston received a lead package containing the
investigative details relevant to the investigation as described above. Your Affiant
subsequently reviewed all of the provided case materials to include the suspected files of
child pornography that were posted by Kik user “LuckyBoy156” on February 1, 2019.
Your Affiant determined that those 2 files, described in detail above in paragraph 21,
depicted child pornography as defined by Title 18, United States Code, Section 2256.

A law enforcement database search for “Andrew Neisig” revealed one hit with the Texas
State Sex Offender Registry Database in which Andrew Malachi Neisig had been
convicted in violation of Possession of Child Pornography in a 2016 case investigated by
the Humble Police Department.

On March 28, 2019, FBI Houston located and engaged Andrew Neisig at one of his
friends’ residences in Humble, Texas. Andrew Neisig, hereinafter referred to as Neisig,
was advised of his Miranda Rights, and thereafter chose to make a statement which was
audio/video recorded.

As a general summary only, Neisig advised that agents would find child pornography
stored on two cellular telephones found to be in his possession. According to Neisig, the

child pornography material would all be stored within the Kik application which had been
it.

12,

13.

14.

Case 4:19-cr-00302 Document1 Filed on 03/28/19 in TXSD Page 5 of 6

downloaded and installed to each respective device. Neisig explained that he maintains a
fake persona via the Kik application and that he had created this fake persona, as well as
several other fake personas, for the sole purpose of trading child pornography. Neisig
stated that he trades child pornography files with several individuals via the Kik
application, primarily in the form of hyperlinks; however, Neisig’s most frequent trade
partner was identified as Kik user “Charlie Anderson”.

Agent’s explained to Neisig that the FBI was investigating child pornography images
posted on Kik from a user by the name “LuckyBoy156”. Neisig initially advised that he
did not recall utilizing that specific user handle; however, after reviewing the content of
the chat in its totality, Neisig acknowledged that he was most likely responsible for the
communications detailed above in paragraph 4 as well as the images of child pornography
posted during those communications.

Neisig clarified that he did not recall specifically utilizing the “LuckyBoy156” Kik user
handle; however, Neisig explained that he recognized the two files of child pornography
posted during the chat and stated he had sent those two specific files to several users via
the Kik application. Furthermore, Neisig explained that he is forced to change usernames
often as his accounts are periodically closed by Kik, which he assumed was due to the
receiving and trading of abusive content. |

Regarding the claims observed within the chat in which Neisig, as user “LuckyBoy156”,
claimed the child pornography depicted himself with his cousin, Neisig explained that his
claims were untrue and that it was just something he had said in furtherance of his fake
online persona. Neisig insisted the files were not created by him, that the files did not
depict him, and that he had not physically abused any minors.

After receiving consent from Neisig to search his iPhone XR cell phone device, agents
observed multiple files that depicted minor males going to the restroom in a public place.
After being confronted about the videos, Neisig advised that the videos were taken by him
at Deerbrook Mall in Humble, Texas. According to Neisig, he would sit outside the
restroom and wait for young boys to enter. Once they were inside the stall, Neisig would

record them from underneath the stall wall in an attempt to capture them urinating. When
Case 4:19-cr-00302 Document1 Filed on 03/28/19 in TXSD Page 6 of 6

asked to explain the purpose of his actions, Neisig stated that he had made the recordings
in an attempt to capture videos of the boys’ penis and or buttocks to be used for his
personal sexual gratification. Furthermore, Neisig had distributed said videos to Kik user

“Charlie Anderson’’.
CONCLUSION

15. Based on all information set forth above, your Affiant believes there is probable cause to
believe that from on or about February 1, 2019, through March 28, 2019, Andrew Malachi
Neisig, was in violation of Title 18 U.S.C. § 2252A (a)(2)(B) and 2252A (a)(5)(B) - the

distribution and possession of child pornography.

    

Agent

Subscribed and sworn before me this a 6 day of March 201 % oun ch Afindp nbab k

Frances H. Stacy
United States Magistrate Judge
